DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20, 23-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US 4,431,908; hereinafter Fisher ‘908) in view of Fry (US 2,678,379) and Fisher et al (US 4,330,701; hereinafter Fisher ‘701). 
	Fisher ‘908 shows the apparatus structure claimed including a heating element (23), a temperature sensor (40) having a contact surface coupled with the heating element wherein the temperature sensor is movable (column 3, line 36) which is provided with an urging element having an urging portion that supports the temperature sensor to make a physical contact with an object placed, a temperature regular (41) connected to the contact surface via a connection line as illustrated in Figure 1, a housing/sleeve (20) having an interior volume in which the urging element is positioned and connected thereto, and the sleeve/housing further includes an open end and at least one sidewall surrounding the interior volume extending from the open end with the urging element in contact with the at least one sidewall of the housing wherein Fisher ‘908 shows supporting legs that extends in a direction perpendicular to the open end as illustrated in Figure 1. But, Fisher ‘908 does not explicitly show a switch that is coupled to the contact surface to prevent a current from conducting, and the urging element coupled to the switch wherein the urging element includes a deformable portion comprising at least one planar section with a first planar section that is in contact with the least one sidewall.     
	Fry shows it is known to provide a temperature sensor having a contact surface (30) with a switch that is coupled to the contact surface that prevents a current from conducting through a heating element when the contact surface experiences a temperature equal to or greater than a temperature limit (see Figure 2; column 3, line 39 to column 4, line 12) wherein Fry further shows a housing (34) within which the switch is coupled to the contact surface.
	Fisher ‘701 shows it is known to provide an urging element (30a) that is resilient which would provide an upward force when pressed down by a cooking vessel wherein the urging element has a deformable planar portion which is shown by its upper surface and a first planar section (62) which extends vertically downward and is further in contact with a sidewall  of the flange/housing (15) as illustrated by Figures 4 and 5.   
	In view of Fry and Fisher ‘701, it would have been obvious to one of ordinary skill in the art to adapt Fisher ‘908 with a switch coupled to the contact surface that controls the flow of current to the heating element including preventing the current when heating temperature is equal to or greater than a temperature limit to prevent overheating wherein the switch and the urging element are provided within the housing/sleeve to assembly the temperature sensing element as known in the art, and the urging element is further provided with a deformable portion having a planar section with a first planar section that contacts with the at least one sidewall of the housing that provides an upward force to the contact surface to make a close thermal and physical contact with the object placed thereon wherein the first planar section extends downwardly or in the direction perpendicular to the open end of the housing/sleeve.  
With respect to claims 18 and 19, Fisher ‘908 further shows the temperature sensor that is positioned in a region that does not contain a heated portion of the heating element. 
	With respect to claims 20, 24, 27, 28, 29 and 33-35, Fisher ‘908 and Fry show a surface heating portion wherein Fisher ‘908 shows the heating element (23) having a first portion/terminal connected to a first end of a temperature regulator (41) and a second portion/terminal of the heating element extending across and below the surface heating portion connected to a second end of the temperature regulator wherein as the temperature sensor is known to include a switch as taught by Fry, the respective first portion and the second portion of the heating element would also be connected to the respective ends of the switch to form a series circuit as known in the art. 
	With respect to claims 23 and 25, Fisher ‘701 shows the deformable portion having a plurality of resilient legs/arms (62) formed at an angle that would have been expanded or have its radius increased in response to a downward force causing flatting of the resilient and deformable portion. Also, see Figure 5.
	With respect to claim 26 and 32, Fry further shows a base (66) as a protective plate or a capsule mounted below the switch and covering/enclosing the switch that further electrically insulates the switch. 
	With respect to claims 30-31, Fisher ‘908 as modified by Fry and Fisher ‘701 shows the temperature sensor having the contact surface that is movable which would also include a vertical/downward displacement below the heating element (also see Figures 1and 5 of Fisher ‘908), and while Fisher ‘908 as modified by Fry and Fisher ‘701 does not explicitly show the vertical displacement having the claimed range, it would have been obvious to provide the vertical displacement in the claimed range or any other suitable range that allows for providing a close thermal contact between the thermostat and the object with the vertical displacement. 
	With respect to claim 37, Fisher ‘908 in view of Fry and Fisher ‘701 shows the claimed apparatus claimed with Fry further showing the contact plate (30) that is made of a thermally conductive material (column 2, lines 10-13) and Fisher ‘701 showing the urging element having a deformable surface with a plurality of planar sections/arms, which are shown by the resilient legs (62) connected at an angle which are connected to the sidewall of the housing as the urging member of Fisher ‘908 is shown connected to the housing (16) as illustrated in Figure 1. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher ‘908 in view of Fry and Fisher ‘701 as applied to claims 17-20, 23-35 and 37 above, and further in view of Kern (US 4,812,624)
Fisher ‘908 in view of Fry and Fisher ‘701 shows the structure claimed except for a medallion having an aperture that is shaped to allow at least a portion of the switch to extend vertically. 
 Kern shows a temperature sensor having a contact surface (28) wherein a switch circuity is connected thereto via electrical wires (38), and Kern shows a medallion (50) with an aperture that is shaped to allow at least a portion of the switch circuitry to extend vertically there through. Also, see Figure 4. 
In view of Kern, it would have been obvious to one of ordinary skill in the art to adapt Fisher ‘908, as modified by Fry and Fisher ‘701, with a medallion that can accommodate the contact surface of a temperature sensor so as to protect the temperature sensor and allow the temperature sensor to effectively measure the temperature of the object/vessel that comes in contact with the contact surface of the temperature sensor.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20, 22-35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,429,080 in view of Fisher et al (US 4,431,908; hereinafter Fisher ‘908), Fry (US 2,678,379), and Fisher et al (US 4,330,701; hereinafter Fisher ‘701).  
Claims of US Patent ‘080 show the claimed apparatus including a heating element, a contact surface with a switch including a thermostat that controls current conduction to the heating element, and an urging element having an urging portion and a deformable portion as clamed. But, Patent ‘080 claims do not shows a housing with the switch and the urging element positioned therein and the urging portion with a first section that is in contact with at least one sidewall of the housing wherein the first planar section extends in a perpendicular direction to an open end of the housing. 
Fisher ‘908 shows it is known in the art to provide a housing/sleeve (20) having an interior volume in which an urging element is positioned and connected thereto, and the sleeve/housing further includes an open end and at least one sidewall surrounding the interior volume extending from the open end with the urging element in contact with the at least one sidewall of the housing. Fisher ‘908 further shows the urging element with supporting legs that extends in a direction perpendicular to the open end as illustrated in Figure 1. 
	Fry shows it is known to provide a temperature sensor having a contact surface (30) with a switch that is coupled to the contact surface that prevents a current from conducting through a heating element when the contact surface experiences a temperature equal to or greater than a temperature limit (see Figure 2; column 3, line 39 to column 4, line 12) wherein Fry further shows a housing (34) within which the switch is coupled to the contact surface.
	Fisher ‘701 shows it is known to provide an urging element (30a) that is resilient which would provide an upward force when pressed down by a cooking vessel wherein the urging element has a deformable planar portion which is shown by its upper surface and a first planar section (62) which extends vertically downward and is further in contact with a sidewall  of the flange/housing (15) as illustrated by Figures 4 and 5.   
In view of Fisher ‘908, Fry and Fisher ‘701, it would have been obvious to one of ordinary skill in the art to adapt the claims of US Patent ‘080 with a housing having the switch and the urging element positioned therein and the urging portion with a first section that is in contact with at least one sidewall of the housing and extend in a perpendicular direction to an open end of the housing wherein the housing as claimed would allow the switch and the urging element to be convenient arranged within the housing as an alternative arrangement to provide for a temperature sensing element that can provide a suitable thermal contact surface with an object placed thereon as known in the art. 
	All other pending claims are also deemed obvious variants over the claims of US Patent ‘080 in combination with Fisher ‘908, Fry and Fisher ‘701. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground of rejection based on Fisher ‘701 as stated in the ground of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761